The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s last response (amendments, arguments) is acknowledged.  After further review (and per the Interview Summary) the rejection is clarified below to more clearly set forth the prima facie case of obviousness.  Thus, the present Office action is sent NON-FINAL and the statutory period for response has been reset.
Any rejection no longer of record has been overcome by amendment and/or argument.  
Considerations:  Applicant may consider an amendment to a distinct formulation of elements/amounts thereof (see e.g. instant specification paragraph 34, as recited in the last response page 6, 1st para) and arguments thereto, in line with that in the parent patents:  U.S. Patent No. 10,610,596 and U.S. Patent No. 9,839,692.  The examiner is open to interview to discuss further such options here.
The present application is a continuation of applicant's earlier U.S. Application No. 15783712 (now U.S. Patent No. 10,610,596; allowed species claim 18) and 14592757 (now U.S. Patent No. 9,839,692; allowed species claim 17), drawn to the same broader claims filed in the immediate parents prior to allowance, but for claims 17 and 18 respectively, and cancelled here.  Thus, the rejections mirror those in the parents.  
Allowable Subject Matter in Two Parents – Species Claims 17 & 18 Respectively;
But No Longer Present in this Continuation
The parent patents were allowed (per review also with this examiner's supervisory examiner) that prior art reference Kimer does not reasonably teach or suggest the formulation of formerly claimed (but cancelled here) claims 17 and 18, where claim 18 differs only in the addition of a single element to the insulin aspart formulation of parent original claim 17 (patented claim 1):  (h) from 0.1 mg/mL to 0.5 mg/mL protamine (and a slight variation as to the pH of (i) where the pH of 7.6 is slightly broadened in instant claim 18 to the narrow range of 7.1 to 7.6).  
RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 103 – Obviousness, Modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.









Applicant’s Previous Argument Retained relevant to Sorbitol:
Per response page 6:

As discussed above, Kimer fails to teach or suggest the claimed formulations. In particular, there is no hint or suggestion in Kimer that the presence of sorbitol could significantly and unexpectedly increase the long-term stability of aqueous solutions of insulin, as Applicant has shown in Example 3 and Table 5 of the present application. For example, there is no teaching, suggestion or appreciation in Kimer et al. that sorbitol is a result-effective variable for enhancing the chemically and physical stability of aqueous solutions of insulin when stored at 5°C ± 3°C for 3 months. To the contrary, Kimer et al. clearly teaches that mannitol (and not sorbitol) is the most preferred carbohydrate to be used as an ingredient in insulin suspensions (see preparations 1-9 in Table 1 of page 11)). Moreover, while visual inspection of the conventional mannitol-based formulations of Kimer remained free of fibrillation for 9-30 days, there no indication that they were physically and chemically stable during this time. By contrast, Applicant has shown that sorbitol-based formulations of aqueous insulin are surprisingly robust, with few physical or chemical changes across a variety of tested parameters. 

Issue Raised/Findings:  Whether a PHOSITA would have reasonably expected/known sorbitol to operate as a result effective variable for enhancing the chemically and physical stability of aqueous solutions of insulin?  The examiner finds sorbitol was known to operate as a result effective variable for enhancing the chemically and physical stability of aqueous solutions of insulin, per the prior art combination applied below.
Prior Art Combination Applied:
Instant claims 1-4, 8-12, 15, 19-21, and 29-32 are rejected under 103(a) as obvious over Kimer (US5948751) in view of Pillion (U.S. Publication No. 2012/0035103) in view of Rau et al. (U.S. Publication No. 20120184489), and further in view of evidentiary reference Havelund et al. (US20130331320) (simply as to other insulin analogue/derivative species encompassed within the scope of claim 1, beyond that claimed in instant claim 18 of insulin aspart (Kimar teach), if these others are not expressly in Kimer).
As representative of the art, Kimer (see relevant passages below) teach present independent claim 1 as to an aqueous pharmaceutical composition comprising “at least one [of any known] analogue and/or derivative of insulin” (Kimer claim 1) including that as claimed in instant claim 18 (though noting that claim 18 is not rejected here, per discussion above), the preferred B28 insulin aspart (Kimer Table 1, claims 38 and 54), Zn(II) (Kimer claim 17), sorbitol (Kimer claim 3).
However, as now amended after the RCE, Kimer does not expressly teach where the addition of sorbitol is used to adjust osmolality/osmolarity or why such would be desired in the range of 200-350 mOsmol/kg.  The combination of Pillion and Rau fill this gap.   Pillion teach sorbitol was a known osmolality/osmolarity adjusting agent (para [0035]) for insulin compositions (title): “osmolarity adjusting agents such as mannitol, sorbitol or sodium chloride”; and Rau teach the rationale for instantly claimed 200-350 mOsmol/kg would be to arrive at/around human serum/body osmolality/osmolarity:
[0296] (ii) Isotonicity modifiers: to minimize pain that can result from cell damage due to osmotic pressure differences at the injection depot. Glycerin and sodium chloride are examples. Effective concentrations can be determined by osmometry using an assumed osmolality of 285-315 mOsmol/kg for serum.

Thus, the rationale for employing sorbitol to adapt osmolality/osmolarity at the range now claimed in the insulin compositions in Kimer would have been prima facie obvious in view of Rau and Pillion.

As before, Kimer is deemed to teach/render obvious the remaining claims as follows:
Instant claim 2, Protoamine:  Kimer teaches (claim 16).
Instant claims 3-4, pH Range:  Kimer teaches, claiming pH in the range of 7-7.8 (claim 46).
Former instant claims 5-6 (now amended into instant claim 1), Insulin Analogue/Derivative Species:  Kimer teaches at least analogues (e.g. B28 insulin aspart by formula rather than name, Table 1, claims 38 and 54), and lists many alternative insulin analogues/derivatives in formula name rather than by tradename, throughout the specification (see 103 obviousness side of rejection below as well).  With regard to instant claim 6, if insulin derivatives detemir and/or degludec are not described within Kimer by some formula thereof (similar to B28 apart, which was also not taught by the latter name, but was by formula), such would have merely been routine selection of known derivatives, as such are not novel in and of themselves.  Merely by example, see evidentiary reference Havelund et al. teaching that all the insulin analogue/derivative species of present claims 5-6 were known in the art. 

Former instant Claim 7 (now amended into instant claim 1), Insulin Analogue/Derivative Concentration: Kimer teaches insulin analogue/derivatives in the range of 10-1000 U/mL, see B28 insulin aspart 200 IU/mL in each of the examples (see all examples; e.g. Example 1).
Instant claim 8, Zn(II) & Concentration:  Kimer teaches, including a concentration that encompasses that claimed (conversion) (claim 50).
Instant claims 9-10, Sodium Chloride & Concentration:  Kimer teaches, including a concentration that encompasses that claimed (conversion) (claims 7-8).
Instant claim 11, Protamine & Concentration 0.1-0.5 mg/mL:  Kimer teaches (claim 34 to same).
Instant claims 12 and 15, Further Active/Antidiabetic Agent:  Kimer teaches where in at least Kimer claim 1 "mixtures" of the same/different insulin, analogues/derivatives thereof are claimed; e.g. equating to further antidiabetic agents.
Instant claim 19, Method of Making:  Kimer teaches the method of making (only one step claimed: "preparing" (Kimer claim 32); see also 112 2nd rejection further below, lack of active –ing steps (e.g. any other steps)).
Instant claims 20-21, Product "Kits" and instant claim 32 “Medical Device”:  Though Kimer does not use the term ‘kit’ per se, Kimer teaches the "kits" as under the broadest reasonable interpretation a kit is anything that contains the composition (Kimer Ex. XI drawn to Penfill® cartridges comprising said compositions).
Instant claims 29-31, Standard Methods of Using Insulin Compositions:  Kimer teaches, see entire document, Background of the Invention col. 1.
Instant claims 32:  See above with instant claims 20-21.
With regard to any dependent claim variations not expressly taught by Kimer in the old art of insulin preparations as here, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In closing, the examiner does not find that either the zinc nor sorbitol ranges now claimed yielded secondary considerations of unexpected results nor are the arguments thereto.  The rationale for the use of both zinc and sorbitol is taught in the art and routine optimization of the concentrations thereof is standard practice with some variation in effect expected, not unexpected.   Absent evidence to the contrary with test data supporting such.
Thus, based on the teachings of the reference(s), one of ordinary skill in this art before the earliest effective filing date of the invention, would have had the rationale and reasonable expectation of success in arriving at the claimed invention, as a whole; which is deemed prima facie obvious.


Prior Art Made of Record But Not Deemed Needed to be Relied Upon – 
Also Previously Noted in R/T U.S. Application No. 14/592,739
As cited in the related PCT search report/written opinion to the present application and/or related family U.S. Application No’s 14172151 and/or 14592757, and deemed duplicative of that taught/suggested by Kimer, cited and applied above (absent evidence to the contrary; the further discussion of these three references in SN14172151 incorporated by reference):
US 20100279931 (Garibay et al.) 
Garibay discloses a composition comprising insulin aspart, m-cresol, phenol, zinc acetate, sodium chloride (NaCl), glycerol, sodium hydroxide (to adjust pH to 7.4), hydrochloric acid, water,  and various amounts thereof (entire document, including para 370, s. 375; para 382; para 430 - para 452).
US 4863902 (Amagase et al.)
Amagase discloses  a formulation comprising human insulin, zinc, polysorbate 80, sodium hydroxide (to adjusted pH to 8), hydrochloric acid, saline and various amounts thereof (entire document, including Example 53).  [Art recognition: Sodium chloride (NaCl) results necessarily from the combination of hydrochloric acid and sodium hydroxide]. 
US20030104983 (DeFilippis et al.) 
DeFilippis discloses stable formulations comprising a mixtures of insulins, zinc(ll), buffer and various amounts thereof  (entire document, including Examples 6,7).

Double Patenting – Maintained, Request for Abeyance, No Arguments Filed
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-12, 15, 19-21, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,839,692, alone in view of the claims as read in light of the specification where the only addition here is the protamine described therein (e.g. former original claim 18 there like here) or in view of Kimer (U.S. Patent No. 5,948,751), see teachings above in the 103 rejection and teaching the protamine (claim16) as claimed here expressly in instant claim 18 and optionally in instant claim 1.  Thus, the instant claims, including that of instant dependent claim 18 are prima facie obvious over the claims of US ‘692 alone or in view of Kimer ‘751).

Claim Rejections - 35 USC § 112(a)(i)-Written Description, New, 
Necessitated by Previous Amendment
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 8-12, 15, 19-21, and 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, applicant now expressly claims in claim 1 that recited in specification para [0014]:
[0014] In another embodiment, the pharmaceutical formulation according to the present invention comprises sorbitol which is present in a concentration being sufficient to adapt the aqueous pharmaceutical formulation according to the present invention to an osmolality in the range from 200 mOsmol/kg to 350 mOsmol/kg, from 200 mOsmol/kg to 300 mOsmol/kg, from 230 mOsmol/kg to 290 mOsmol/kg, or 260 mOsmol/kg.
Applicant asserts that such can be achieved in context of all the other elements and amounts thereof claimed and tested (see by example para’s 34 (below), 35, 125-126, 144, and Tables 1-2):
[0034] In another embodiment, the pharmaceutical formulation according to the present invention consists of (a). 3.5 mg/mL insulin aspart; and (b). 31.62 mg/mL sorbitol; and (c). 1.72 mg/mL metacresol; and (d). 1.50 mg/mL phenol; and (e). 0.0196 mg/mL Zn(II); and (f). 0.58 mg/mL sodium chloride; and (g). 1.88 mg/mL Na.sub.2HPO.sub.4.times.7 H.sub.2O; and (h). sodium hydroxide and/or hydrochloric acid to adjust the pH to 7.4; and (i). water.
The issue presented is not whether a PHOSITA could achieve the above, given sufficient time and effort, but whether applicant was in “possession” of achieving the full osmolality scope (range) claimed via sorbitol, when the only guidance within the specification is that 31.62 mg/mL sorbitol was tested with a myriad of other elements and amounts thereof?
Here, applicant has tested but a single sorbitol point (31.62 mg/ml) yet asserts a much greater osmolality range is achievable, yet it is not entirely clear what osmolality point or range applicant achieved with the amount tested alongside the other elements and amounts thereof claimed.
In the absence of further test evidence, applicant is not clearly found in possession of being able to achieve a point in the osmolality range claimed by administering 31.62 mg/mL sorbitol, alongside the other elements and amounts thereof claimed.  Nor was applicant found in possession of “what concentration being sufficient to adapt” of sorbitol is required to achieve the osmolality range claimed – alongside the other elements claimed.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).  Here, applicant has tested but a single sorbitol point (31.62 mg/ml) yet asserts a much greater osmolality range is achievable, yet it is not entirely clear what osmolality point or range applicant achieved with the amount tested alongside the other elements and amounts thereof claimed. 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY A AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on Monday-Thursday 8-630PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization whee this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654